Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


MARIA VIZZACCARO,                              CASE NO.

       Plaintiff,                              HON.

vs.

BOB’S DISCOUNT FURNITURE, LLC, a
foreign limited liability company,

       Defendant.
JEFFREY S. BURG (P38381)
Law Offices Jeffrey S. Burg, Esq.
Attorney for Plaintiff
16291 W. 14 Mile Road, Ste. 24
Beverly Hills, MI 48025
(248) 227-5027 (T)
(248) 856-1258 (F)
Jburg@comcast.net




                    COMPLAINT AND DEMAND FOR JURY
  Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 12




       Now comes Plaintiff, MARIA VIZZACCARO, by her attorney, Law Offices Jeffrey S.

Burg, Esq., and for her complaint against Defendant states as follows:



                                    Jurisdiction and Parties

   1. This action arises under Title VII of the Civil Rights Act of 1964, as amended, 42 USC

       2000e et seq and 42 USC 2000e(5)(E)(3) (Title VII), under 42 USC §1981, and under the

       Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (ELCRA).

   2. This court has jurisdiction over Plaintiff’s federal claims pursuant to 42 USC 2000e-5, 28

       USC 2201 and 2202, and 28 USC 1331, 1343(4).

   3. This Court has supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiff’s claim for

       violation of the Michigan ELCRA.

   4. Venue is proper in the United States District Court for the Eastern District of Michigan

       pursuant to 28 USC 1391(b), wherein Plaintiff resides, Defendant regularly conducts

       business and where the actionable wrongful conduct occurred.

   5. Plaintiff is a resident of and is domiciled in the State of Michigan.

   6. Defendant is a foreign corporation doing regular and systematic business in the Eastern

       District of Michigan.


                                       Background Facts


   7. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

   8. Plaintiff is female and is Caucasian.

   9. Before coming to Defendant’s employ, Plaintiff was a top-selling salesperson for another

       nationwide company, and came to Defendant as a seasoned sales professional.



                                                2
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 12




 10. Defendant hired Plaintiff in April, 2019, in the position of salesperson.

 11. During orientation and training with Defendant, Plaintiff told management personnel and

    fellow trainees that she was in a long-term interracial relationship with an African-

    American man.

 12. The management personnel Plaintiff was assigned to report to were white.

 13. Plaintiff performed her duties in exemplary fashion at all times and was at all times either

    the top or one of the top-performing salespeople on Defendant’s staff.

 14. After informing management personnel and colleagues that she was in an interracial

    relationship, Plaintiff began to be subjected to a continuous hostile work environment

    based on race and/or association with race, including but not limited to the following acts

    and events:

        a. Continuous comments by co-employees, often in the presence of and with the tacit

            or explicit approval of management, with both direct and indirect racial content,

            including but not limited to:

                  i. that Plaintiff “only likes dark meat;”

                ii. that Plaintiff “belongs in Detroit, not Shelby Township;”

               iii. that Plaintiff “hangs out on the wrong side of the tracks;”

               iv. that Plaintiff “likes big black c**ks;”

                v. that Plaintiff “only likes rap music;”

               vi. that Plaintiff “associates with criminals;”

               vii. that Plaintiff “does not fit in with [Defendant’s] culture.”




                                               3
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.4 Filed 11/05/20 Page 4 of 12




       b. A white manager informed Plaintiff that “Kevin,” a white co-employee of

          Plaintiff’s, “does not like that you’re ‘with’ a black man.” Plaintiff had complained

          to this and other managers that:

               i. “Kevin” several times stole Plaintiff’s business cards, preventing her from

                  handing them to customers;

              ii. “Kevin” stole and hid Plaintiff’s tablet several times, intentionally

                  subjecting Plaintiff to criticism and then formal discipline for allegedly not

                  having and utilizing her tablet according to company policy;

             iii. “Kevin” numerous times made racist and threatening comments to Plaintiff,

                  often whispering them in Plaintiff’s ear after sneaking up on Plaintiff from

                  behind and using profanity;

             iv. Plaintiff was told that “Kevin” was intentionally “screwing up [Plaintif’s]

                  sales numbers;”

              v. “Kevin” would follow Plaintiff around and say “go home!” and other

                  harassing phrases;

             vi. Plaintiff was told by a manager that “as long as [Plaintiff] had allegations

                  against Kevin that [Plaintiff ] had to leave as Kevin was working;”

             vii. Plaintiff asked to rearrange her schedule to minimize her days working

                  with “Kevin,” but her request was denied by management.

       c. Plaintiff observed black co-employees being treated badly and in disparate fashion,

          including but not limited to:




                                             4
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.5 Filed 11/05/20 Page 5 of 12




              i. Plaintiff observed an African-American female office worker who had

                 openly complained of discrimination and harassment twice having to walk

                 off the job because of what she perceived as a hostile work environment;

             ii. Plaintiff observed another African-American female who was recently hired

                 into sales but was suddenly absent; when Plaintiff asked her white manager

                 why she was absent, he responded that he had encouraged her to quit as it

                 was “not the place for her and she did not have a promising future there.”

             iii. Plaintiff trained with another African-American female salesperson and

                 gave great performance reviews of her to management; yet, she was

                 terminated by the white manager before she started formal training and he

                 stated to Plaintiff that she “did not fit in with the culture.”

             iv. On the day prior to Opening Day Plaintiff was at a meeting where an

                 African American male introduced himself as the new stock person. He

                 was never put on the schedule and never worked a day at Defendant’s store.

                 A white co-employee’s son replaced him.

             v. All white sales trainees continued to be supported and maintained in their

                 employment while the African-American trainees were one-by-one being

                 separated from the company.

       d. Plaintiff more than once would arrive at work to find that someone had rigged

          Plaintiff’s “SkyUp” entries in a manner calculated to diminish Plaintiff’s sales-to-

          customer-ticket $$ ratio. Plaintiff complained each time to a manager but nothing

          was done to stop the intentional sabotage of Plaintiff’s performance.




                                            5
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.6 Filed 11/05/20 Page 6 of 12




 15. In addition to being harassed and made the object of a hostile work environment based on

    Plaintiff’s association with an African-American person, the above acts also were

    conducted against Plaintiff and a hostile work environment created against Plaintiff

    because Plaintiff was female.

 16. Plaintiff observed that the obnoxious and harassing behaviors conducted against Plaintiff

    were also conducted against other females; this conduct included one manager telling

    “dumb blonde jokes” to Plaintiff, who is blonde, and to another blonde-haired female

    colleague of Plaintiff.

 17. A male manager also told Plaintiff, “Someone better support your ass because you won't

    be working here much longer;” and “Don't make me tell these people they can't pick up

    or I will fucking fire you right here on the spot;” and “You don't belong here;” and “Try

    and find other work that you may be better at.” Plaintiff did not observe this manager or

    other managers ever speaking to male employees in this hostile and abusive manner.

 18. Plaintiff repeatedly complained to management about both the racial hostile work

    environment and the gender-based hostile work environment, but more than one

    management agent refused to process any internal complaints or to take action to stop the

    hostile work environment.

 19. Plaintiff’s fiancé, an African-American man, came into the store on Friday, July 19, 2020,

    visiting with Plaintiff on her break time. He spent a half hour in the store with Plaintiff,

    and they looked at furniture. Plaintiff introduced him to every co-employee that was

    present and to several of the management agents present.

 20. The day following Plaintiff’s fiancé’s visit, Plaintiff received her schedule for the

    following week. This schedule deviated from all previous schedules, because it deprived



                                              6
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.7 Filed 11/05/20 Page 7 of 12




    Plaintiff of lucrative night shifts, which were mandatory, and gave Plaintiff all day shifts.

    Plaintiff went to the scheduling manager and complained, but was refused any changes.

 21. Plaintiff then went to other employees, who were happy to switch shifts with Plaintiff.

    When the same manager heard about the switches, she refused to make them, even

    though it was company policy to adhere to them if employees had agreed on the changes.

 22. Plaintiff then complained to the same manager that there was severe discrimination and

    harassment going on against Plaintiff, and that Plaintiff wished to transfer to another

    store. This manager told Plaintiff she would confer with other management.

 23. One-half hour later, still on the day after Plaintiff’s African-American fiancé had come

    to the store, Plaintiff was called into the office with all four managers present, and when

    Plaintiff asked why she had been called in, one manager responded angrily and with

    profanity and yelled that Plaintiff “was not to speak, and this is a MONOLOGUE not a

    DIALOGUE,” that Plaintiff had “terminable offenses,” that Plaintiff “did not fit into

    Bob's culture,” and that he predicted Plaintiff “would not last the day” in Defendant’s

    employ.

 24. Plaintiff returned to the sales floor shaken by the meeting and what she had been told.

 25. After serving a couple and selling them two recliners, Plaintiff called a manager over on

    an issue, and he proceeded to explode in front of the customers, saying, “if you fucking

    don't handle this, you are so fired! and don't make me explain to them why they can't pick

    up here!"

 26. This manager, “Jim,” continued screaming at Plaintiff, called co-employee “Sharon”

    over to witness the scene, and said to Plaintiff, “you are so fucking fired. How dare you

    upset the customers. Get out of my fucking store and I better never see your fucking face



                                              7
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.8 Filed 11/05/20 Page 8 of 12




    again.” “Jim” then called another co-worker of Plaintiff’s to follow Plaintiff to her locker

    to clean it out and escort Plaintiff out the door.

 27. Plaintiff was thus discharged from Defendant’s employ on July 20, 2019.


         COUNT I : VIOLATION OF TITLE VII- RACE DISCRIMINATION BY
                               ASSOCIATION

 28. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

 29. To the extent the adverse employment actions identified above were motivated by

    Plaintiff's association with a person of a protected race, Defendant has engaged in unlawful

    employment discrimination in violation of Title VII, including in the establishment and

    maintenance of a hostile work environment based on race by association and in the

    termination of Plaintiff’s employment.

 30. As a direct and proximate result of Defendant's wrongful acts and omissions, Plaintiff has

    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental

    anguish, physical and emotional distress, humiliation and embarrassment, and loss of

    professional reputation.


         COUNT II: VIOLATION OF ELCRA – RACE DISCRIMINATION BY
                              ASSOCIATION
 31. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

 32. To the extent the adverse employment actions identified above were motivated by

    Plaintiff's association with a person of a protected race, Defendant has engaged in unlawful

    employment discrimination in violation of Elliott-Larsen Civil Rights Act, MCL 37.2101

    et seq., including in the establishment and maintenance of a hostile work environment

    based on race by association and in the termination of Plaintiff’s employment.



                                               8
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.9 Filed 11/05/20 Page 9 of 12




 33. As a direct and proximate result of Defendant's wrongful acts and omissions, Plaintiff has

    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental

    anguish, physical and emotional distress, humiliation and embarrassment, and loss of

    professional reputation.


   COUNT III: VIOLATION OF ELCRA – GENDER- HOSTILE ENVIRONMENT


 34. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

 35. To the extent the adverse employment actions identified above were motivated by

    Plaintiff's gender and in the course of creating and maintaining a hostile work environment

    and terminating Plaintiff’s employment, Defendant has engaged in unlawful employment

    discrimination in violation of Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.

 36. As a direct and proximate result of Defendant's wrongful acts and omissions, Plaintiff has

    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental

    anguish, physical and emotional distress, humiliation and embarrassment, and loss of

    professional reputation.


                 COUNT IV: VIOLATION OF ELCRA – RETALIATION


 37. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

 38. To the extent the adverse employment actions identified above were motivated by

    Plaintiff's protected activities of complaining numerous times about discrimination and

    about a discriminatory hostile work environment, based on both gender and race-

    association, Defendant has engaged in unlawful employment discrimination in violation of

    Elliott-Larsen Civil Rights Act, MCL 37.2701.




                                              9
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.10 Filed 11/05/20 Page 10 of 12




  39. As a direct and proximate result of Defendant's wrongful acts and omissions, Plaintiff has

     sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental

     anguish, physical and emotional distress, humiliation and embarrassment, and loss of

     professional reputation.


                      COUNT V: VIOLATION OF 42 U.S.C. §1981


  40. Plaintiff repeats and realleges the preceding paragraphs as though fully stated herein.

  41. Defendant’s discrimination against Plaintiff was in violation of the rights of Plaintiff as

     afforded her by the Civil Rights Act 1866, 42 U.S.C. §1981, as amended by the Civil Rights

     Act of 1991.

  42. By the conduct described above, Defendant intentionally deprived the Plaintiff the same

     rights as are enjoyed by white citizens who associate with white persons, to the creation,

     performance, enjoyment, and all benefits and privileges, of her contractual employment

     relationship with Defendant, in violation of 42 U.S.C. §1981.

  43. As a result of Defendant's discrimination in violation of Section 1981, Plaintiff has been

     denied employment opportunities providing substantial compensation and benefits,

     thereby entitling her to injunctive and equitable monetary relief; and Plaintiff has suffered

     anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of

     Defendant's actions, thereby entitling her to compensatory damages.

  44. In its discriminatory actions as alleged above, Defendant has acted with malice or reckless

     indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive

     damages.

  45. To remedy the violations of the rights of Plaintiff as secured by Section 1981, Plaintiff

     requests that the Court award her the relief prayed for below.

                                              10
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.11 Filed 11/05/20 Page 11 of 12




                                            Damages

        PLAINTIFF REQUESTS that this court enter judgment against Defendant on all counts as

follows:


   1.      Legal relief

           a. a judgment for lost wages and benefits, past and future, in whatever amount she is

              found to be entitled;

           b. compensatory damages in whatever amount she is found to be entitled;

           c. punitive and exemplary damages commensurate with the wrongs done and

              Defendant’s ability to pay;

           d. liquidated damages;

           e. an award of interest, costs, and reasonable attorney fees.

   2.      Equitable relief

           a. an order reinstating Plaintiff to the position she would have held if there had been

              no discrimination and retaliation by Defendant;

           b. an injunction prohibiting any further acts of retaliation or discrimination;

           c. an award of interest, costs, and reasonable attorney fees;

           d. whatever other equitable relief appears appropriate at the time of trial.


                                             Respectfully submitted,
                                             Law Offices Jeffrey S. Burg, Esq.

                                             /s/ Jeffrey S. Burg
                                             __________________
                                             Jeffrey S. Burg (P38381)
Dated: November 5, 2020                      Attorney for Plaintiff



                                                11
Case 5:20-cv-12985-JEL-KGA ECF No. 1, PageID.12 Filed 11/05/20 Page 12 of 12




                                DEMAND FOR JURY TRIAL


      Plaintiff demands a trial by jury on all issues so triable.


                                                      Respectfully submitted,

                                                      Law Offices Jeffrey S. Burg, Esq.

                                                      /s/ Jeffrey S. Burg
                                                      __________________
                                                      Jeffrey S. Burg (P38381)
Dated: November 5, 2020                               Attorney for Plaintiff




                                                12
